—Determination of respondent New York State *330Racing and. Wagering Board, Division of Harness Racing, dated October 12, 1995, suspending petitioner’s racing license for 30 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William McCooe, JJ, entered March 14, 1996), is dismissed, without costs.
Substantial evidence, including the testimony of two of the three judges who witnessed petitioner’s performance in the race in question, and a videotape of that race, supports respondent’s determination that petitioner, in violation of 9 NYCRR 4117.4 (p), drove his horse with a lack of effort. The 30-day suspension of petitioner’s racing license does not shock our sense of fairness. We have reviewed petitioner’s other arguments, including that he was never informed before the hearing of the reason why his driving was thought to be with a lack of effort, in violation of his right to due process and State Administrative Procedure Act § 301 (2) (d), and find them to be without merit. Concur—Murphy, P. J., Sullivan, Rubin and Andrias, JJ.